


Exhibit 10.14

 

EXECUTION COPY

 

 

 

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

 

dated as of

 

June 15, 2007

 

among

 

STR ACQUISITION, INC.,

 

STR HOLDINGS LLC,

 

the Subsidiaries of the Borrower

from time to time party hereto

 

and

 

CREDIT SUISSE,

as Collateral Agent

 

THIS IS THE SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT REFERRED TO IN (A)
THE INTERCREDITOR AGREEMENT OF EVEN DATE HEREWITH AMONG STR ACQUISITION, INC.,
STR HOLDINGS LLC, THE SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTY
THERETO AND CREDIT SUISSE, AS FIRST LIEN COLLATERAL AGENT AND AS SECOND LIEN
COLLATERAL AGENT AND (B) THE OTHER SECURITY DOCUMENTS REFERRED TO IN THE CREDIT
AGREEMENTS REFERRED TO HEREIN.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

Definitions

 

SECTION 1.01.

Credit Agreement

2

SECTION 1.02.

Other Defined Terms

2

 

 

 

ARTICLE II

 

Guarantee

SECTION 2.01.

Guarantee

6

SECTION 2.02.

Guarantee of Payment

7

SECTION 2.03.

No Limitations, Etc

7

SECTION 2.04.

Reinstatement

8

SECTION 2.05.

Agreement To Pay; Subrogation

8

SECTION 2.06.

Information

9

 

 

 

ARTICLE III

 

 

Pledge of Securities

 

 

 

SECTION 3.01.

Pledge

9

SECTION 3.02.

Delivery of the Pledged Collateral

10

SECTION 3.03.

Representations, Warranties and Covenants

10

SECTION 3.04.

Certification of Limited Liability Company Interests and Limited Partnership
Interests

12

SECTION 3.05.

Registration in Nominee Name; Denominations

12

SECTION 3.06.

Voting Rights; Dividends and Interest, Etc.

12

 

 

 

ARTICLE IV

 

 

Security Interests in Personal Property

 

 

 

SECTION 4.01.

Security Interest

15

SECTION 4.02.

Representations and Warranties

16

SECTION 4.03.

Covenants

18

SECTION 4.04.

Other Actions

21

SECTION 4.05.

Covenants Regarding Patent, Trademark and Copyright Collateral

24

 

--------------------------------------------------------------------------------


 

ARTICLE V

 

 

 

Remedies

 

 

 

SECTION 5.01.

Remedies Upon Default

26

SECTION 5.02.

Application of Proceeds

27

SECTION 5.03.

Grant of License to Use Intellectual Property

28

SECTION 5.04.

Securities Act, Etc

28

 

 

 

ARTICLE VI

 

 

 

Indemnity, Subrogation and Subordination

 

 

 

SECTION 6.01.

Indemnity and Subrogation

29

SECTION 6.02.

Contribution and Subrogation

30

SECTION 6.03.

Subordination

30

 

 

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01.

Notices

30

SECTION 7.02.

Security Interest Absolute

31

SECTION 7.03.

Survival of Agreement

31

SECTION 7.04.

Binding Effect; Several Agreement

31

SECTION 7.05.

Successors and Assigns

32

SECTION 7.06.

Collateral Agent’s Fees and Expenses; Indemnification

32

SECTION 7.07.

Collateral Agent Appointed Attorney-in-Fact

32

SECTION 7.08.

Applicable Law

33

SECTION 7.09.

Waivers; Amendment

33

SECTION 7.10.

WAIVER OF JURY TRIAL

34

SECTION 7.11.

Severability

34

SECTION 7.12.

Counterparts

34

SECTION 7.13.

Headings

35

SECTION 7.14.

Jurisdiction; Consent to Service of Process

35

SECTION 7.15.

Termination or Release

35

SECTION 7.16.

Additional Subsidiaries

36

SECTION 7.17.

Right of Setoff

36

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I

Subsidiary Guarantors

 

Schedule II

Equity Interests; Pledged Debt Securities

 

Schedule III

Intellectual Property

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

Form of Supplement

 

Exhibit B

Form of Perfection Certificate

 

 

iii

--------------------------------------------------------------------------------


 

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT dated as of June 15, 2007 (this
“Agreement”), among STR ACQUISITION, INC., a Delaware corporation, which
substantially simultaneously with the execution hereof shall be merged with and
into SPECIALIZED TECHNOLOGY RESOURCES, INC., a Delaware corporation (“STR”),
with STR being the surviving entity (the “Borrower”), STR HOLDINGS LLC, a
Delaware limited liability company (“Holdings”), the Subsidiaries of the
Borrower from time to time party hereto and CREDIT SUISSE (“Credit Suisse”), as
collateral agent (in such capacity, the “Collateral Agent”).

 

PRELIMINARY STATEMENT

 

Reference is made to (a) the Second Lien Credit Agreement dated as of June 15,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, the lenders from time to time
party thereto (the “Lenders”) and Credit Suisse, as administrative agent (in
such capacity, the “Administrative Agent”) and Collateral Agent, (b) the First
Lien Credit Agreement dated as of June 15, 2007 (as amended, supplemented or
otherwise modified from time to time, the “First Lien Credit Agreement”), among
the Borrower, Holdings, the Lenders and Credit Suisse, as administrative agent,
(c) the First Lien Guarantee and Collateral Agreement dated as of June 15, 2007
(as amended, supplemented or otherwise modified from time to time, the “First
Lien Guarantee and Collateral Agreement”) among the Borrower, Holdings, the
Subsidiaries of the Borrower from time to time party thereto and Credit Suisse,
as first lien collateral agent (in such capacity, the “First Lien Collateral
Agent”), and (d) the Intercreditor Agreement dated as of June 15, 2007 (as
amended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Borrower, Holdings, the Subsidiaries of the
Borrower from time to time party thereto and Credit Suisse, in its capacities as
the Collateral Agent and as the First Lien Collateral.

 

The Lenders have agreed to extend credit to the Borrower pursuant to, and upon
the terms and conditions specified in, the Credit Agreement. The obligations of
the Lenders to extend credit to the Borrower are conditioned upon, among other
things, the execution and delivery of this Agreement by the Borrower and each
Guarantor (such term and each other capitalized term used but not defined in
this preliminary statement having the meaning given or ascribed to it in
Article I). Each Guarantor is an affiliate of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and is willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Definitions

 

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings set forth in the Credit
Agreement. All capitalized terms defined in the New York UCC (as such term is
defined herein) and not defined in this Agreement have the meanings specified
therein. All references to the Uniform Commercial Code shall mean the New York
UCC.

 

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

 

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.

 

“Article 9 Collateral” shall have the meaning assigned to such term in
Section 4.01.

 

“Assignment of Distributions” shall mean the assignment of distribution
substantially in the form of Exhibit C.

 

“Borrower” shall have the meaning assigned to such term in the preamble.

 

“Collateral” shall mean the Article 9 Collateral and the Pledged Collateral.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

 

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person under any copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third person, and all rights of such Grantor under any
such agreement.

 

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or

 

2

--------------------------------------------------------------------------------


 

otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office (or any successor office
or any similar office in any other country), including those listed on Schedule
III.

 

“Discharge of First Lien Obligations” shall have the meaning assigned to such
term in the Intercreditor Agreement.

 

“Excluded Assets” shall mean (a) any lease, license, contract, property right or
agreement to which any Grantor is a party or any of its rights or interests
thereunder if and only for so long as the grant of a security interest hereunder
shall constitute or result in a breach, termination or default under any such
lease, license, contract, property right or agreement (other than to the extent
that any such term would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any other
applicable law or principles of equity); provided, however, that any portion of
any such lease, license, contract, property right or agreement shall cease to
constitute an Excluded Asset pursuant to this clause at the time and to the
extent that the grant of security interest therein does not result in any of the
consequences specified above, (b) motor vehicles the perfection of a security
interest in which is excluded from the Uniform Commercial Code in the relevant
jurisdiction, (c) interests in real property, (d) any Equity Interest in an
Excluded Entity and (e) any application to register Trademarks in the U.S.
Patent and Trademark Office based upon Grantor’s “intent to use” such Trademark
(but only if the grant of security interest to such intent-to-use Trademark
violates 15 U.S.C. § 1060(a)) unless and until a “Statement of Use” or
“Amendment to Allege Use” is filed in the U.S. Patent and Trademark Office with
respect thereto, at which point the Collateral shall include, and the security
interest granted hereunder shall attach to, such application.

 

“Excluded Entity” shall mean each of (i) STR-Registrar LLC, (ii) CTC Asia Ltd.
and (iii) Specialized Technology Resources (India) Pvt Ltd. to the extent that
the necessary governmental consents to make a valid and enforceable pledge of
66% of its issued and outstanding stock to the Collateral Agent have not been
obtained.

 

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 5.04.

 

“First Lien Collateral Agent” shall have the meaning assigned to such term in
the preliminary statement.

 

“First Lien Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement.

 

“First Lien Guarantee and Collateral Agreement” shall have the meaning assigned
to such term in the preliminary statement.

 

3

--------------------------------------------------------------------------------


 

“First Lien Loan Documents” shall have the meaning assigned to the term “Loan
Documents” in the First Lien Credit Agreement.

 

“First Lien Obligations” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“First Priority Liens” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“General Intangibles” shall mean all choses in action and causes of action and
all other intangible personal property of any Grantor of every kind and nature
(other than Accounts) now owned or hereafter acquired by any Grantor, including
all rights and interests in partnerships, limited partnerships, limited
liability companies and other unincorporated entities, corporate or other
business records, indemnification claims, contract rights (including rights
under leases, whether entered into as lessor or lessee, Hedging Agreements and
other agreements), Intellectual Property, goodwill, registrations, franchises,
tax refund claims and any letter of credit, guarantee, claim, security interest
or other security held by or granted to any Grantor to secure payment by an
Account Debtor of any of the Accounts.

 

“Grantors” shall mean the Borrower and the Guarantors.

 

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

 

“Holdings” shall have the meaning assigned to such term in the preamble.

 

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party, including those listed on Schedule III.

 

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

 

“Obligations” shall mean (a) the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise and (ii) all other monetary obligations of the Borrower to any of
the Secured Parties under the

 

4

--------------------------------------------------------------------------------


 

Credit Agreement and each of the other Loan Documents, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of the Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents, and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

 

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third person, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
or any similar offices in any other country), including those listed on Schedule
III, and (b) all reissues, continuations, divisions, continuations-in-part,
renewals or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein.

 

“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the
Borrower.

 

“Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.

 

“Pledged Debt Securities” shall have the meaning assigned to such term in
Section 3.01.

 

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

“Pledged Stock” shall have the meaning assigned to such term in Section 3.01.

 

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) the beneficiaries of each indemnification
obligation

 

5

--------------------------------------------------------------------------------


 

undertaken by any Loan Party under any Loan Document and (e) the successors and
assigns of each of the foregoing.

 

“Security Interest” shall have the meaning assigned to such term in
Section 4.01.

 

“Subsidiary Guarantor” shall mean (a) the Subsidiaries identified on Schedule I
hereto as Subsidiary Guarantors and (b) each other Subsidiary that becomes a
party to this Agreement as a Subsidiary Guarantor after the Closing Date;
provided, however, that in no event shall STR-Registrar LLC become a Subsidiary
Guarantor.

 

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office) or any similar offices in any State of the United States
or any other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.

 

“Unfunded Advances” shall mean the aggregate amount, if any (i) made available
to the Borrower on the assumption that each Lender has made its portion of the
applicable Borrowing available to the Administrative Agent as contemplated by
Section 2.02(d) of the Credit Agreement and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrower or made available to the Administrative Agent by any such
Lender.

 

ARTICLE II

 

Guarantee

 

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Obligations. Each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation for the ratable

 

6

--------------------------------------------------------------------------------


 

benefit of the Secured Parties. Each Guarantor waives presentment to, demand of
payment from and protest to the Borrower or any other Loan Party of any
Obligation, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

 

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any Deposit Account or credit on the
books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other person.

 

SECTION 2.03. Nature of Guarantee. (a) If and to the extent required in order
for the Obligations to be enforceable under applicable federal, state and other
laws relating to the insolvency of debtors, the maximum liability of such
Guarantor hereunder shall be limited to the greatest amount which can lawfully
be guaranteed by such Guarantor under such laws, after giving effect to any
rights of contribution, reimbursement and subrogation arising under Article VI.
Each Guarantor acknowledges and agrees that, to the extent not prohibited by
applicable law, (i) such Guarantor (as opposed to its creditors, representatives
of creditors or bankruptcy trustee, including such Guarantor in its capacity as
debtor in possession exercising any powers of a bankruptcy trustee) has no
personal right under such laws to reduce, or request any judicial relief that
has the effect of reducing, the amount of its liability under this Agreement,
(ii) such Guarantor (as opposed to its creditors, representatives of creditors
or bankruptcy trustee, including such Guarantor in its capacity as debtor in
possession exercising any powers of a bankruptcy trustee) has no personal right
to enforce the limitation set forth in this Section 2.03(a) or to reduce, or
request judicial relief reducing, the amount of its liability under this
Agreement, and (iii) the limitation set forth in this Section 2.03(a) may be
enforced only to the extent required under such laws in order for the
obligations of such Guarantor under this Agreement to be enforceable under such
laws and only by or for the benefit of a creditor, representative of creditors
or bankruptcy trustee of such Guarantor or other person entitled, under such
laws, to enforce the provisions thereof.

 

(b) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 7.15, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Collateral Agent or any other Secured Party to assert any claim or demand or to
enforce any right or remedy under the provisions of any Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement,
(iii) the release of, or any impairment of or failure to perfect any Lien on or
security interest in, any security held by the Collateral Agent or any other
Secured Party for the Obligations or any of them,

 

7

--------------------------------------------------------------------------------


 

(iv) any default, failure or delay, wilful or otherwise, in the performance of
the Obligations, or (v) any other act or omission that may or might in any
manner or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of any Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations). Subject to the
terms of this Agreement, each Guarantor expressly authorizes the Collateral
Agent to take and hold security for the payment and performance of the
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in its sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.

 

(c) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.

 

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

 

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof, if
the Borrower or any other Loan Party shall fail to pay any Obligation when and
as the same shall become due (after taking into account any applicable grace
period), whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Collateral Agent for distribution to the applicable Secured
Parties in cash the amount of such unpaid Obligation. Upon payment by any
Guarantor of any sums to the Collateral Agent as provided above, all rights of
such Guarantor against the Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement,

 

8

--------------------------------------------------------------------------------


 

indemnity or otherwise shall in all respects be subject to Article VI, provided
that each Guarantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it against any other
Guarantor.

 

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

ARTICLE III

 

Pledge of Securities

 

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, a security interest in,
all of such Grantor’s right, title and interest, in, to and under (a)(i) the
Equity Interests owned by such Grantor on the date hereof (including all such
Equity Interests listed on Schedule II), (ii) any other Equity Interests
obtained in the future by such Grantor and (iii) the certificates representing
all such Equity Interests (all the foregoing collectively referred to herein as
the “Pledged Stock”); provided, however, that the Pledged Stock shall not
include (x) more than 66% of the issued and outstanding voting Equity Interests
of any Foreign Subsidiary or (y) an Excluded Asset, (b)(i) the debt securities
held by such Grantor on the date hereof (including all such debt securities
listed opposite the name of such Grantor on Schedule II), (ii) any debt
securities in the future issued to such Grantor and (iii) the promissory notes
and any other instruments evidencing such debt securities (all the foregoing
collectively referred to herein as the “Pledged Debt Securities”), (c) all other
property that may be delivered to and held by the Collateral Agent pursuant to
the terms of this Section 3.01, (d) subject to Section 3.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (a) and (b) above, (e) subject to
Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above, and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”); provided, however, that notwithstanding any other provision in
this agreement, this Section 3.01 shall not, at any time, constitute a grant of
security interest in an Excluded Asset.

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the

 

9

--------------------------------------------------------------------------------


 

Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent (or, prior
to the Discharge of First Lien Obligations, to the First Lien Collateral Agent,
acting as a gratuitous bailee of the Collateral Agent) any and all certificates,
instruments or other documents representing or evidencing Pledged Securities.

 

(b) Each Grantor agrees promptly to deliver or cause to be delivered to the
Collateral Agent (or, prior to the Discharge of First Lien Obligations, to the
First Lien Collateral Agent, acting as a gratuitous bailee of the Collateral
Agent) any and all Pledged Debt Securities.

 

(c) Upon delivery to the Collateral Agent (or, prior to the Discharge of First
Lien Obligations, to the First Lien Collateral Agent, acting as a gratuitous
bailee of the Collateral Agent), (i) any certificate, instrument or document
representing or evidencing Pledged Securities shall be accompanied by undated
stock powers duly executed in blank or other undated instruments of transfer
satisfactory to the Collateral Agent and duly executed in blank and by such
other instruments and documents as the Collateral Agent may reasonably request
and (ii) all other property comprising part of the Pledged Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Grantor and such other instruments or documents as the Collateral Agent may
reasonably request. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the applicable securities, which schedule shall be
attached hereto as Schedule II and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of the pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

 

(d) In accordance with the terms of the Intercreditor Agreement, all Pledged
Collateral delivered to the First Lien Collateral Agent shall be held by the
First Lien Collateral Agent, until the transfer of possession of such Pledged
Collateral to the Collateral Agent following the Discharge of First Lien
Obligations, as gratuitous bailee for the Secured Parties solely for the purpose
of perfecting the security interest therein granted under this Agreement.

 

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

 

(a) Schedule II correctly sets forth in all material respects the percentage of
the issued and outstanding shares of each class of the Equity Interests of the
issuer thereof represented by such Pledged Stock and includes all Equity
Interests, debt securities and promissory notes required to be pledged
hereunder;

 

10

--------------------------------------------------------------------------------

 

(b) the Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock, are fully paid and nonassessable and (ii) in the case of Pledged Debt
Securities, are legal, valid and binding obligations of the issuers thereof;

 

(c) except for the security interests granted hereunder (or otherwise permitted
under the Credit Agreement), each Grantor (i) is and, subject to any transfers
made in compliance with the Credit Agreement, will continue to be the direct
owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II as owned by such Grantor, (ii) holds the same free and clear of all
Liens, (iii) will make no assignment, pledge, hypothecation or transfer of, or
create or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than transfers made in compliance with the Credit Agreement,
and (iv) subject to Section 3.06 and the terms of the Intercreditor Agreement,
will cause any and all Pledged Collateral, whether for value paid by such
Grantor or otherwise, to be forthwith deposited with the Collateral Agent (or,
prior to the Discharge of First Lien Obligations, to the First Lien Collateral
Agent, acting as a gratuitous bailee of the Collateral Agent) and pledged or
assigned hereunder;

 

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

 

(e) each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than any Lien created or permitted by the Loan Documents), however
arising, of all persons whomsoever;

 

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect or those that, if not obtained, could not reasonably be expected to
result in a Material Adverse Effect,);

 

(g) by virtue of the execution and delivery by each Grantor of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent (or, prior to
the Discharge of First Lien Obligations, to the First Lien Collateral Agent,
acting as a gratuitous bailee of the Collateral Agent) in accordance with this
Agreement, the Collateral Agent will obtain a legal, valid and perfected first
priority (subject to the Intercreditor Agreement) lien upon and security
interest in

 

11

--------------------------------------------------------------------------------


 

such Pledged Securities as security for the payment and performance of the
Obligations; and

 

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the ratable benefit of the Secured Parties, the rights of the Collateral Agent
in the Pledged Collateral as set forth herein and all action by any Grantor
necessary or desirable to protect and perfect the Lien on the Pledged Collateral
has been duly taken.

 

SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests. No interest of any Grantor in any limited liability
company or limited partnership which is a Subsidiary and pledged hereunder is
represented by a certificate. The Grantors shall not, without the consent of the
Administrative Agent, agree to any amendment of the certificate of formation or
limited liability company agreement (or other comparable constituent document)
governing Pledged Stock which has the effect of turning previously
uncertificated capital stock or membership interests into certificated capital
stock or membership interests or which elects to treat any membership interest
that is part of the Pledged Stock as a “security” under Section 8-103 of the New
York UCC.

 

SECTION 3.05. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, at any time after the Discharge of First Lien
Obligations, shall have the right (in its sole and absolute discretion) to hold
the Pledged Securities in its own name as pledgee, the name of its nominee (as
Pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Collateral Agent. Each Grantor will
promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities in its capacity
as the registered owner thereof. The Collateral Agent shall at any time after
the Discharge of First Lien Obligations and during the occurrence and
continuation of an Event of Default have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.

 

SECTION 3.06. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have given the Grantors reasonable advance notice of its intent to
exercise its rights under this Agreement (which notice shall be deemed to have
been given immediately upon the occurrence of an Event of Default under
paragraph (g) or (h) of Article VII of the Credit Agreement):

 

(i)                               Each Grantor shall be entitled to exercise any
and all voting and/or other consensual rights and powers inuring to an owner of
Pledged Securities or any part thereof for any purpose consistent with the terms
of this Agreement, the Credit Agreement and the other Loan Documents; provided,
however, that such rights and powers shall not be exercised in any manner that
could materially and adversely affect the rights inuring to a holder of any
Pledged Securities or the rights and remedies of any of the

 

12

--------------------------------------------------------------------------------


 

Collateral Agent or the other Secured Parties under this Agreement or the Credit
Agreement or any other Loan Document or the ability of the Secured Parties to
exercise the same.

 

(ii)                            The Collateral Agent shall execute and deliver
to each Grantor, or cause to be executed and delivered to each Grantor, all such
proxies, powers of attorney and other instruments as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to paragraph
(i) above.

 

(iii)                         Each Grantor shall be entitled to receive and
retain any and all dividends, interest, principal and other distributions paid
on or distributed in respect of the Pledged Securities to the extent and only to
the extent that such dividends, interest, principal and other distributions are
permitted by, and otherwise paid or distributed in accordance with, the terms
and conditions of the Credit Agreement, the other Loan Documents and applicable
law; provided, however, that any noncash dividends, interest, principal or other
distributions that would constitute Pledged Stock or Pledged Debt Securities,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Securities or received
in exchange for Pledged Securities or any part thereof, or in redemption
thereof, or as a result of any merger, consolidation, acquisition or other
exchange of assets to which such issuer may be a party or otherwise, shall be
and become part of the Pledged Collateral, and, if received by any Grantor,
shall not be commingled by such Grantor with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
ratable benefit of the Secured Parties and shall be forthwith delivered to the
Collateral Agent (or, prior to the Discharge of First Lien Obligations, to the
First Lien Collateral Agent, acting as a gratuitous bailee of the Collateral
Agent) in the same form as so received (with any necessary endorsement or
instrument of assignment). This paragraph (iii) shall not apply to dividends
between or among the Borrower, the Guarantors and any Subsidiaries only of
property subject to a perfected security interest under this Agreement; provided
that the Borrower notifies the Collateral Agent in writing, specifically
referring to this Section 3.06 at the time of such dividend and takes any
actions the Collateral Agent specifies to ensure the continuance of its
perfected security interest in such property under this Agreement.

 

(b) Upon the occurrence and during the continuance of an Event of Default and in
any case subject to the terms of the Intercreditor Agreement, after the
Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(iii) of this Section 3.06, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.06

 

13

--------------------------------------------------------------------------------


 

shall cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 3.06 shall be held in trust for the
benefit of the Collateral Agent, shall be segregated from other property or
funds of such Grantor and, subject to the rights of the First Lien Collateral
Agent and the obligations of the Grantors under the First Lien Loan Documents
and the Intercreditor Agreement, shall be forthwith delivered to the Collateral
Agent upon demand in the same form as so received (with any necessary
endorsement or instrument of assignment). Any and all money and other property
paid over to or received by the Collateral Agent pursuant to the provisions of
this paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 5.02. After
all Events of Default have been cured or waived and each applicable Grantor has
delivered to the Administrative Agent certificates to that effect, the
Collateral Agent shall, promptly after all such Events of Default have been
cured or waived, repay to each applicable Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 3.06 and that remain in such account.

 

(c)       Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have notified (or shall be deemed to have
notified pursuant to Section 3.06(a)) the Grantors of the suspension of their
rights under paragraph (a)(i) of this Section 3.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become, subject
to the rights of the First Lien Collateral Agent and the obligations of the
Grantors under the First Lien Loan Documents and the Intercreditor Agreement,
vested in the Collateral Agent, which shall have the sole and exclusive right
and authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, subject to the terms of
the Intercreditor Agreement, the Collateral Agent shall have the right from time
to time following and during the continuance of an Event of Default to permit
the Grantors to exercise such rights.

 

(d)      Any notice given by the Collateral Agent to the Grantors exercising its
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

 

14

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Security Interests in Personal Property

 

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”), in all right, title or interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

 

(i)                                all Accounts;

 

(ii)                             all Chattel Paper;

 

(iii)                          all cash and Deposit Accounts;

 

(iv)                         all Documents;

 

(v)                            all Equipment;

 

(vi)                         all General Intangibles;

 

(vii)                      all Instruments;

 

(viii)                   all Inventory;

 

(ix)                           all Investment Property;

 

(x)                              all Letter-of-Credit Rights;

 

(xi)                           all Commercial Tort Claims;

 

(xii)                        all books and records pertaining to the Article 9
Collateral; and

 

(xiii)                     to the extent not otherwise included, all Proceeds
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

 

Notwithstanding any provision in this Agreement, this Section 4.01(a) shall not,
at any time, constitute a grant of security interest in an Excluded Asset.

 

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) indicate the Article 9
Collateral as “all assets” of

 

15

--------------------------------------------------------------------------------


 

such Grantor or words of similar effect, and (i) contain the information
required by Article 9 of the Uniform Commercial Code of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor and (B) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Article 9 Collateral relates. Each Grantor
agrees to provide such information to the Collateral Agent promptly upon
request.

 

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.

 

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

 

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

 

(a)      Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent, for
the ratable benefit of the Secured Parties, the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other person other than (i) any consent or approval that has
been obtained or (ii) those that, if not obtained, could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)     The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein (including (x) the exact legal
name of each Grantor and (y) the jurisdiction of organization of each Grantor)
is correct and complete as of the Closing Date. Uniform Commercial Code
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations containing a description of the
Article 9 Collateral have been prepared by the Collateral Agent based upon the
information provided to the Administrative Agent and the Secured Parties in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Section 2 of the Perfection Certificate (or specified by
notice from the Borrower to the

 

16

--------------------------------------------------------------------------------


 

Administrative Agent after the Closing Date in the case of filings, recordings
or registrations required by Sections 5.06 or 5.11 of the Credit Agreement),
which are all the filings, recordings and registrations (other than filings
required to be made in the United States Patent and Trademark Office and the
United States Copyright Office in order to perfect the Security Interest in the
Article 9 Collateral consisting of United States Patents, Trademarks and
Copyrights) that are necessary to publish notice of and protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in respect of
all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. Each
Grantor represents and warrants that a fully executed short form agreement in
the form requested by the Collateral Agent and containing a description of all
material Article 9 Collateral consisting of Intellectual Property with respect
to United States Patents and United States registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered Copyrights has been delivered to the Collateral Agent for recording
by the United States Patent and Trademark Office and the United States Copyright
Office pursuant to 35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction, to protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in respect of
all Article 9 Collateral consisting of Patents, Trademarks and Copyrights in
which a security interest may be perfected by filing, recording or registration
in the United States (or any political subdivision thereof) and its territories
and possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than such
actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of Patents, Trademarks and Copyrights (or
registration or application for registration thereof) acquired or developed
after the date hereof).

 

(c) The Security Interest constitutes (i) a legal and valid security interest in
all Article 9 Collateral securing the payment and performance of the
Obligations, (ii) upon completion of the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral to the
extent that a security interest may be perfected upon the receipt and recording
of this Agreement with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable. The Security Interest is and
shall be prior to any other Lien on any of

 

17

--------------------------------------------------------------------------------


 

the Article 9 Collateral, other than Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement that have priority as a matter of law.

 

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement. As of the Closing Date, no Grantor has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Grantor assigns any Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with the United States Patent and Trademark Office or the United States
Copyright Office, (iii) any notice under the Assignment of Claims Act, or
(iv) any assignment in which any Grantor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
any foreign governmental, municipal or other office, which financing statement
or analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement and prior existing Liens no longer in
effect. No Grantor holds any Commercial Tort Claims seeking damages in excess of
$250,000 except as indicated on the Perfection Certificate.

 

SECTION 4.03. Covenants. (a) Each Grantor agrees promptly to notify the
Collateral Agent in writing of any change in (i) its legal name, (ii) its
identity or type of organization or corporate structure, (iii) its Federal
Taxpayer Identification Number or organizational identification number or
(iv) its jurisdiction of organization. Each Grantor agrees promptly to provide
the Collateral Agent with certified organizational documents reflecting any of
the changes described in the first sentence of this paragraph. Each Grantor
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected first priority
(subject to the Intercreditor Agreement) security interest in all the Article 9
Collateral. Each Grantor agrees promptly to notify the Collateral Agent if any
material portion of the Article 9 Collateral owned or held by such Grantor is
damaged or destroyed.

 

(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Article 9 Collateral owned by it as is
consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which such Grantor is engaged, but in any event to include complete
accounting records indicating all payments and proceeds received with respect to
any material part of the Article 9 Collateral, and, at such time or times as the
Collateral Agent may reasonably request, promptly to prepare and deliver to the
Collateral Agent a duly certified schedule or schedules in form and detail
reasonably satisfactory to the Collateral Agent showing the identity, amount and
location of any material Article 9 Collateral, provided that, unless an Event of
Default has occurred and is continuing, the Collateral Agent shall be limited to
one such requests in each calendar year.

 

18

--------------------------------------------------------------------------------

 

(c) Each Grantor shall, at its own expense, take any and all actions reasonably
necessary to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agent in the Article 9 Collateral
and the priority thereof against any Lien not expressly permitted pursuant to
Section 6.02 of the Credit Agreement.

 

(d) Each Grantor agrees, at its own expense, promptly to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, obtain, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and Taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing or continuation statements (including fixture filings) or other
documents in connection herewith or therewith. If any amount payable to any
Grantor under or in connection with any of the Article 9 Collateral shall be or
become evidenced by any Instrument or Tangible Chattel Paper, in excess of
$250,000 individually or $500,000 in the aggregate, then such Instrument or
Tangible Chattel Paper shall be promptly pledged and delivered to the Collateral
Agent, duly endorsed in a manner satisfactory to the Collateral Agent, except to
the extent the costs of such actions are, in the Collateral Agent’s reasonable
judgment, excessive in relation to the value of the security to be afforded
thereby or to the extent prohibited by applicable law (or in the case of an
amount payable by any Foreign Subsidiary, to the extent such actions would, in
the Borrower’s good faith determination, result in adverse tax consequences);
provided that prior to the Discharge of First Lien Obligations, such delivery
shall be made to the First Lien Collateral Agent, acting as a gratuitous bailee
of the Collateral Agent.

 

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to identify specifically any asset or item of a Grantor that may, in the
Collateral Agent’s reasonable judgment, constitute material Copyrights,
Licenses, Patents or Trademarks; provided that any Grantor shall have the right,
exercisable within 10 days after it has been notified by the Collateral Agent of
the specific identification of such Collateral, to advise the Collateral Agent
in writing of any material inaccuracy of the representations and warranties made
by such Grantor hereunder with respect to such Collateral. Each Grantor agrees
that it will use its commercially reasonable efforts to take such action as
shall be necessary in order that all representations and warranties hereunder
shall be true and correct in all material respects with respect to such
Collateral within 30 days after the date it has been notified by the Collateral
Agent of the specific identification of such Collateral.

 

(e) Subject to the terms of the Intercreditor Agreement, the Collateral Agent
and such persons as the Collateral Agent may designate shall have the right, at
the applicable Grantor’s own cost and expense, to inspect the Article 9
Collateral, all records related thereto (and to make extracts and copies from
such records) and the premises upon which any of the Article 9 Collateral is
located, to discuss the applicable Grantor’s affairs with the officers of such
Grantor and its independent accountants and to verify the

 

19

--------------------------------------------------------------------------------


 

existence, validity, amount, quality, quantity, value, condition and status of,
or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or other Article 9 Collateral in the possession of any third
person, by contacting Account Debtors or the third person possessing such
Article 9 Collateral for the purpose of making such a verification. The
Collateral Agent shall have the absolute right to share any information it gains
from such inspection or verification with any Secured Party.

 

(f) At its option upon, the occurrence and continuance of an Event of Default,
the Collateral Agent may discharge past due Taxes, assessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Article 9 Collateral and not expressly permitted pursuant to Section 5.03 or
Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
reasonable and documented payment made or any expense incurred by the Collateral
Agent pursuant to the foregoing authorization; provided, however, that nothing
in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to Taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.

 

(g) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other person to secure payment and performance of an
Account, the value of which exceeds $250,000 individually or $500,000 in the
aggregate, such Grantor shall promptly assign such security interest to the
Collateral Agent for the ratable benefit of the Secured Parties. Such assignment
need not be filed of public record unless necessary to continue the perfected
status of the security interest against creditors of and transferees from the
Account Debtor or other person granting the security interest

 

(h) Each Grantor shall remain liable to observe and perform all the material
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral, all in
accordance with the terms and conditions thereof, and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

 

(i) No Grantor shall make or permit to be made an assignment, pledge or
hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral or permit any notice to be filed under the
Assignment of Claims Act, except, in each case, as expressly permitted by
Section 6.02 of the Credit Agreement. No Grantor shall make or permit to be made
any transfer of the Article 9 Collateral and each Grantor shall remain at all
times in possession or otherwise in control of the Article 9 Collateral owned by
it, except as permitted by the Credit Agreement.

 

(j) No Grantor will, without the Collateral Agent’s prior written consent, grant
any extension of the time of payment of any Accounts included in the Article 9

 

20

--------------------------------------------------------------------------------


 

Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any person liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises, compoundings or settlements granted
or made in the ordinary course of business and consistent with its current
practices and in accordance with such prudent and standard practice used in
industries that are the same as or similar to those in which such Grantor is
engaged.

 

(k) In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required under the Credit Agreement or
to pay any premium in whole or part relating thereto, the Collateral Agent may,
without waiving or releasing any obligation or liability of any Grantor
hereunder or any Default or Event of Default and subject to the Intercreditor
Agreement, in its sole discretion, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Collateral Agent deems advisable. All sums disbursed by the Collateral
Agent in connection with this paragraph, including attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

 

(l) Each Grantor shall maintain, in form and manner satisfactory to the
Collateral Agent, records of its Chattel Paper and its books, records and
documents evidencing or pertaining thereto.

 

SECTION 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Article 9 Collateral, each Grantor agrees, in each
case at such Grantor’s own expense, to take the following actions with respect
to the following Article 9 Collateral:

 

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments having a value in excess of $250,000, such Grantor shall forthwith
endorse, assign and deliver the same to the Collateral Agent (or, prior to the
Discharge of First Lien Obligations, to the First Lien Collateral Agent as a
gratuitous bailee of the Collateral Agent), accompanied by such undated
instruments of endorsement, transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably specify, except to the extent
the costs of such actions are, in the Collateral Agent’s reasonable judgment,
excessive in relation to the value of the security to be afforded thereby or to
the extent prohibited by applicable law (or in the case of an amount payable by
any Foreign Subsidiary, to the extent such actions would, in the Borrower’s good
faith determination, result in adverse tax consequences).

 

(b) Deposit Accounts. For each Deposit Account that any Grantor at any time
opens or maintains, other than Deposit Accounts (A) that are payroll accounts,
withholdings tax accounts, petty cash accounts or flexible spending benefit
accounts or trust, escrow or other fiduciary accounts or (B) which do not hold
for any period of five consecutive days, an aggregate amount in excess of

 

21

--------------------------------------------------------------------------------


 

$1,000,000, such Grantor shall, upon the Collateral Agent’s request, either
(i) cause the depositary bank to agree to comply at any time with instructions
from the Collateral Agent (or, prior to the Discharge of First Lien Obligations,
the First Lien Collateral Agent) to such depositary bank directing the
disposition of funds from time to time credited to such Deposit Account, without
further consent of such Grantor or any other person, pursuant to an agreement in
form and substance satisfactory to the Collateral Agent, or (ii) arrange for the
Collateral Agent (or, prior to the Discharge of First Lien Obligations, the
First Lien Collateral Agent) to become the customer of the depositary bank with
respect to the Deposit Account, with the Grantor being permitted, only with the
consent of the Collateral Agent, to exercise rights to withdraw funds from such
Deposit Account. The Collateral Agent agrees with each Grantor that the
Collateral Agent shall not give any such instructions or withhold any withdrawal
rights from any Grantor, unless an Event of Default has occurred and is
continuing, or, after giving effect to any withdrawal, would occur; provided,
however, upon the waiver by the applicable Required Lenders of such Event of
Default, so long as no other Event of Default shall then exist or be continuing,
the Collateral Agent shall revoke any such instruction. The provisions of this
paragraph shall not apply to any Deposit Account for which any Grantor, the
depositary bank and the Collateral Agent have entered into a cash collateral
agreement specially negotiated among such Grantor, the depositary bank and the
Collateral Agent for the specific purpose set forth therein.

 

(c) Investment Property. If any securities, whether certificated or
uncertificated, or other Investment Property having a value in excess of $50,000
in the aggregate now or hereafter acquired by any Grantor are held by such
Grantor or its nominee through a Securities Intermediary or Commodity
Intermediary, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance reasonably satisfactory to the Collateral Agent, either
(i) cause such Securities Intermediary or Commodity Intermediary, as the case
may be, to agree to comply with Entitlement Orders from the Collateral Agent
(or, prior to the Discharge of First Lien Obligations, the First Lien Collateral
Agent) to such Securities Intermediary as to such securities or other Investment
Property, or (as the case may be) to apply any value distributed on account of
any commodity contract as directed by the Collateral Agent to such Commodity
Intermediary, in each case without further consent of any Grantor or such
nominee, or (ii) in the case of Financial Assets (as governed by Article 8 of
the New York UCC) or other Investment Property held through a Securities
Intermediary, arrange for the Collateral Agent (or, prior to the Discharge of
First Lien Obligations, the First Lien Collateral Agent) to become the
Entitlement Holder with respect to such Investment Property, with the Grantor
being permitted, only with the consent of the Collateral Agent, to exercise
rights to withdraw or otherwise deal with such Investment Property. The
Collateral Agent agrees with each Grantor that the Collateral Agent shall not
give any such Entitlement Orders or instructions or directions to any such
issuer, Securities Intermediary or Commodity Intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing

 

22

--------------------------------------------------------------------------------


 

rights by any Grantor, unless an Event of Default has occurred and is
continuing, or, after giving effect to any such investment and withdrawal rights
would occur; provided, however, upon the waiver by the applicable Required
Lenders of such Event of Default, so long as no other Event of Default shall
then exist or be continuing, the Collateral Agent shall revoke any such
instruction. The provisions of this paragraph shall not apply to any Financial
Assets credited to a Securities Account for which the Collateral Agent is the
Securities Intermediary.

 

(d) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, shall take such action as the
Collateral Agent may request to vest in the Collateral Agent (or, prior to the
Discharge of First Lien Obligations, the First Lien Collateral Agent) control
under New York UCC Section 9-105 of such Electronic Chattel Paper or control
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. The Collateral Agent agrees with such Grantor that the Collateral Agent
will arrange, pursuant to procedures satisfactory to the Collateral Agent and so
long as such procedures will not result in the Collateral Agent’s loss of
control, for the Grantor to make alterations to the Electronic Chattel Paper or
transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such Electronic Chattel Paper or transferable
record.

 

(e) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit having a value in excess of $500,000, now or hereafter issued
in favor of such Grantor (other than Letters of Credit and Letters of Credit
Rights that do not constitute Supporting Obligations in respect of other
Collateral), such Grantor shall promptly notify the Collateral Agent thereof
and, at the request and option of the Collateral Agent, and subject to the
rights of the First Lien Collateral Agent and the Obligations of the Grantors
under the First Lien Loan Documents and the Intercreditor Agreement, such
Grantor shall, pursuant to an agreement in form and substance satisfactory to
the Collateral Agent, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under the letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of the letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be paid to the applicable Grantor
unless an Event of Default has occurred or is continuing.

 

23

--------------------------------------------------------------------------------


 

(f) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim seeking damages in an amount reasonably estimated to
exceed $250,000, the Grantor shall promptly notify the Collateral Agent thereof
in a writing signed by such Grantor including a summary description of such
claim and grant to the Collateral Agent, for the ratable benefit of the Secured
Parties, in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance satisfactory to the Collateral Agent.

 

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not, and will not permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of such Grantor’s business may become abandoned,
invalidated or dedicated to the public, and agrees that it shall use
commercially reasonable efforts to continue to mark any products covered by a
material Patent with the relevant patent number as necessary and sufficient to
establish and preserve its maximum rights under applicable patent laws.

 

(b)  Except as could not reasonably be expected to result in a Material Adverse
Effect, each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, (i) maintain such Trademark in full force free from any claim of
abandonment or invalidity for non-use, (ii) use commercially reasonable efforts
to maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of Federal or foreign registration to
the extent necessary and sufficient to establish and preserve its maximum rights
under applicable law and (iv) not knowingly use or knowingly permit the use of
such Trademark in violation of any third party rights.

 

(c)  Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a Copyright material to the conduct of such Grantor’s
business, continue to publish, reproduce, display, adopt and distribute the work
with appropriate copyright notice as necessary and sufficient to establish and
preserve its maximum rights under applicable copyright laws.

 

(d)  Each Grantor shall notify the Collateral Agent promptly if it knows or has
reason to know that any Patent, Trademark or Copyright material to the conduct
of its business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or any court or similar office
of any country) regarding such Grantor’s ownership of any Patent, Trademark or
Copyright, its right to register the same, or its right to keep and maintain the
same.

 

(e)  Except as could not reasonably be expected to result in a Material Adverse
Effect, no Grantor shall, either itself or through any agent, employee, licensee
or designee, file an application for any Patent, Trademark or Copyright (or for
the registration of any Trademark or Copyright) with the United States Patent
and Trademark Office,

 

24

--------------------------------------------------------------------------------


 

United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, unless it promptly notifies the Collateral Agent, and, upon
request of the Collateral Agent, executes and delivers any and all agreements,
instruments, documents and papers as the Collateral Agent may request to
evidence the Security Interest in such Patent, Trademark or Copyright, and each
Grantor hereby appoints the Collateral Agent as its attorney-in-fact to execute
and file such writings for the foregoing purposes, all acts of such attorney
being hereby ratified and confirmed; such power, being coupled with an interest,
is irrevocable.

 

(f)  Except as could not reasonably be expected to result in a Material Adverse
Effect, each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to maintain and pursue each material application relating
to the Patents, Trademarks and/or Copyrights (and to obtain the relevant grant
or registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of any Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

 

(g) In the event that any Grantor knows or has reason to believe that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third person, such Grantor promptly shall notify
the Collateral Agent and shall, if consistent with good business judgment,
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions as are appropriate under the circumstances to protect such
Article 9 Collateral.

 

(h) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall use its commercially reasonable efforts to obtain all requisite
consents or approvals by the licensor of each Copyright License, Patent License
or Trademark License, and each other material License, to effect the assignment
of all such Grantor’s right, title and interest thereunder to the Collateral
Agent, for the ratable benefit of the Secured Parties, or its designee.

 

SECTION 4.06. Assignment of Distributions.  The Borrower shall execute the
Assignment of Distributions in the form attached hereto as Exhibit C in favor of
the Collateral Agent with respect to its rights to any distributions of
STR-Registrar LLC.

 

25

--------------------------------------------------------------------------------


 

ARTICLE V

 

Remedies

 

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantor to the Collateral Agent, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained), and (b) with or
without legal process and with or without prior notice (except any notice
required by law) or demand for performance, to take possession of the Article 9
Collateral and without liability for trespass to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the Uniform Commercial Code or other
applicable law. Without limiting the generality of the foregoing, each Grantor
agrees that the Collateral Agent shall have the right, subject to the mandatory
requirements of applicable law, to sell or otherwise dispose of all or any part
of the Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
which such Grantor now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted.

 

The Collateral Agent shall give each applicable Grantor 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale.  At any such sale, the

 

26

--------------------------------------------------------------------------------


 

Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by applicable law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by applicable law), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, subject to Section 5.02 of
this Agreement, notwithstanding the fact that after the Collateral Absent shall
have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Collateral Agent may proceed by a
suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

 

Any remedies provided in this Section 5.01 shall be subject to the Intercreditor
Agreement.

 

SECTION 5.02. Application of Proceeds. Subject to the Intercreditor Agreement,
the Collateral Agent shall apply the proceeds of any collection, sale,
foreclosure or other realization upon any Collateral, including any Collateral
consisting of cash, as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in their respective capacities as such hereunder
or under any other Loan Document) in connection with such

 

27

--------------------------------------------------------------------------------


 

Collection, sale, foreclosure or realization or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent and/or the Collateral
Agent hereunder or under any other Loan Document on behalf of any Grantor and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;

 

SECOND, to the payment in full of Unfunded Advances (the amounts so applied to
be distributed between or among the Secured Parties pro rata in accordance with
the amounts of Unfunded Advances owed to them on the date of any such
distribution);

 

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);

 

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

SECTION 5.03. Grant of License to Use Intellectual Property.  For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors), to use, license or sublicense
any of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Collateral Agent
may be exercised, at the option of the Collateral Agent, only upon the
occurrence and during the continuation of an Event of Default; provided,
however, that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon each Grantor
notwithstanding any subsequent cure of an Event of Default.

 

SECTION 5.04. Securities Act, Etc.  In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future

 

28

--------------------------------------------------------------------------------


 

circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” or other state securities laws or similar laws analogous in purpose
or effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion (subject to the Intercreditor Agreement)
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws and (b) may approach and negotiate
with a limited number of potential purchasers (including a single potential
purchaser) to effect such sale. Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, in its sole and absolute discretion (subject to the terms of
the Intercreditor Agreement), may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of purchasers (or a single purchaser)
were approached. The provisions of this Section 5.04 will apply notwithstanding
the existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

ARTICLE VI

 

Indemnity, Subrogation and Subordination

 

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a claim of any

 

29

--------------------------------------------------------------------------------


 

Secured Party, the Borrower shall indemnify such Guarantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.

 

SECTION 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation, or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party, and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as
provided in Section 6.01, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to (i) the amount of such payment or
(ii) the greater of the book value or the fair market value of such assets, as
the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 7.16, the date of the supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 6.01 to the extent of such payment.

 

SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Borrower or any Guarantor
to make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of its
obligations hereunder.

 

(b) The Borrower and each Guarantor hereby agree that all Indebtedness and other
monetary obligations owed by it to any Subsidiary that is not a Loan Party (or,
in the case of the Borrower, any Subsidiary) shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations, it being agreed that,
for greater certainty, other than upon the occurrence and during the continuance
of an Event of Default, the Borrower and each Guarantor shall be allowed to make
payments with respect to Indebtedness permitted to be incurred pursuant to
Section 6.01 of the Credit Agreement in accordance with the terms thereof.

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any

 

30

--------------------------------------------------------------------------------


 

Subsidiary Guarantor shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

 

SECTION 7.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument relating
to the foregoing, (c) any exchange, release or non-perfection of any Lien on
other collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

 

SECTION 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any Lender or on their behalf and notwithstanding that the
Collateral Agent or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or the aggregate L/C
Exposure does not equal zero and so long as the Commitments have not expired or
terminated.

 

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that no Loan Party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated or permitted by this Agreement or the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.

 

31

--------------------------------------------------------------------------------

 

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

 

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other indemnitees against, and hold each indemnitee harmless from,
any and all losses, claims, damages, liabilities, and related out of pocket
expenses, including the fees, charges and disbursements of any counsel for any
indemnitee, incurred by or asserted against any indemnitee arising out of, in
any way connected with, or as a result of, the execution, delivery or
performance of this Agreement or any agreement or instrument contemplated hereby
or any claim, litigation, investigation or proceeding relating to any of the
foregoing or to the Collateral, regardless of whether any indemnitee is a party
thereto or whether initiated by a third party or by a Loan Party or any
Affiliate thereof; provided, however, that such indemnity shall not, as to any
indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such indemnitee. To the extent permitted by
applicable law, no Grantor shall assert, and each Grantor hereby waives any
claim against any indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of proceeds thereof.

 

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 7.06 shall be payable on written demand therefor and shall bear
interest, on and from the date of demand, at the rate specified in
Section 2.06(a) of the Credit Agreement.

 

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact.  Subject to the terms
of the Intercreditor Agreement, each Grantor hereby appoints the Collateral
Agent as the attorney-in-fact of such Grantor for the purpose of carrying out
the provisions of this Agreement and taking any action and executing any
instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof,

 

32

--------------------------------------------------------------------------------


 

which appointment is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, subject to the terms of the Intercreditor
Agreement, the Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof, (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral, (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral, (d) to send verifications of Accounts Receivable to any Account
Debtor, (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral, (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral,
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Collateral Agent, and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement in accordance with its terms, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided, however, that nothing herein contained
shall be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, wilful misconduct or bad faith.
Notwithstanding anything to the contrary in this Section 7.07, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for herein unless an Event of Default shall have occurred and be
continuing.

 

SECTION 7.08. Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.09. Waivers; Amendment.  (a) No failure or delay by the Collateral
Agent, the Administrative Agent or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver hereof or
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent, the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any

 

33

--------------------------------------------------------------------------------


 

event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent or any Lender
may have had notice or knowledge of such Default at the time. No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08, of the Credit Agreement.

 

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

 

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

34

--------------------------------------------------------------------------------


 

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America, sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each party hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the Collateral
Agent, the Administrative Agent, or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Grantor or its properties in the courts of any jurisdiction.

 

(b)  Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section 7.14. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)  Each party hereto hereby irrevocably consents to service of process in the
manner provided for notices in Section 7.01. Nothing in this Agreement or any
other Loan Document will affect the right of the Collateral Agent to serve
process in any other manner permitted by law.

 

SECTION 7.15. Termination of Release. (a) This Agreement, the guarantees made
herein, the Security Interest, the pledge of the Pledged Collateral and all
other security interests granted hereby shall terminate when all the Obligations
have been indefeasibly paid in full and the Lenders have no further commitment
to lend under the Credit Agreement.

 

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interests created hereunder in the Collateral of such
Subsidiary Guarantor shall be automatically released upon the consummation of
any transaction permitted by the Credit Agreement as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary.

 

35

--------------------------------------------------------------------------------


 

(c)  Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not the Borrower or a
Guarantor, or, upon the effectiveness of any written consent to the release of
the Security Interest granted hereby in any Collateral pursuant to Section 9.08
of the Credit Agreement, the Security Interest in such Collateral shall be
automatically released.

 

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all Uniform Commercial Code termination
statements and similar documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 7.15 shall be without recourse to or representation or
warranty by the Collateral Agent or any Secured Party. Without limiting the
provisions of Section 7.06, the Borrower shall reimburse the Collateral Agent
upon demand for all costs and out of pocket expenses, including the fees,
charges and expenses of counsel, incurred by it in connection with any action
contemplated by this Section 7.15.

 

SECTION 7.16. Additional Subsidiaries. Any Subsidiary that is required to become
a party hereto pursuant to Section 5.11 of the Credit Agreement shall enter into
this Agreement as a Subsidiary Guarantor and a Grantor upon becoming such a
Subsidiary. Upon execution and delivery by the Collateral Agent and such
Subsidiary of a supplement in the form of Exhibit A hereto, such Subsidiary
shall become a Subsidiary Guarantor and a Grantor hereunder with the same force
and effect as if originally named as a Subsidiary Guarantor and a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.

 

SECTION 7.17. Right of Setoff. If an Event of Default shall have occurred and is
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
Collateral (including any deposits (general or special, time or demand,
provisional or final)) at any time held and other obligations at any time owing
by such Secured Party to or for the credit or the account of any Grantor against
any and all of the obligations of such Grantor now or hereafter existing under
this Agreement and the other Loan Documents held by such Secured Party,
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured. The rights of each Secured Party under this Section 7.17 are
in addition to other rights and remedies (including other rights of setoff)
which such Secured Party may have.

 

SECTION 7.18. Intercreditor Agreement Governs. NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT,
FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED
PARTIES HEREUNDER ARE SUBJECT TO

 

36

--------------------------------------------------------------------------------


 

THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL.

 

SECTION 7.19. Obligations of Grantors. To the extent that the obligations of any
Grantor hereunder shall conflict, or shall be inconsistent, with the obligations
of such Grantor under the First Lien Guarantee and Collateral Agreement, the
provisions of the First Lien Guarantee and Collateral Agreement shall control.

 

SECTION 7.20. Delivery of Collateral. Notwithstanding anything herein to the
contrary, prior to the Discharge of First Lien Obligations, to the extent any
Grantor is required hereunder to deliver Collateral to the Collateral Agent for
purposes of possession and control and is unable to do so as a result of having
previously delivered such Collateral to the First Lien Collateral Agent in
accordance with the terms of the First Lien Guarantee and Collateral Agreement,
such Grantor’s obligations hereunder with respect to such delivery shall be
deemed satisfied by the delivery to the First Lien Collateral Agent, acting as a
gratuitous bailee of the Collateral Agent.

 

[Remainder of page intentionally left blank]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

STR ACQUISITION, INC.,

 

 

 

 by

 

 

 

 

 

 

/s/ Jason Metakis

 

 

Name: Jason Metakis

 

 

Title: Treasurer

 

 

 

 

STR HOLDINGS LLC,

 

 

 

 

 by

 

 

 

 

 

 

/s/ Jason Metakis

 

 

Name: Jason Metakis

 

 

Title: Treasurer

 

 

 

 

SPECIALIZED TECHNOLOGY
RESOURCES, INC.,

 

 

 

 

 by

 

 

 

 

 

 

/s/ Barry A. Morris

 

 

Name: Barry A. Morris

 

 

Title: Secretary

 

 

 

 

CAL SAFETY COMPLIANCE
CORPORATION,

 

 

 

 

 by

 

 

 

 

 

 

/s/ Barry A. Morris

 

 

Name: Barry A. Morris

 

 

Title: Assistant Secretary

 

[Second Lien Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

SPECIALIZED TECHNOLOGY
RESOURCES (INTERNATIONAL), INC.,

 

 

 

 

 by

 

 

 

 

 

 

/s/ Barry A. Morris

 

 

Name: Barry A. Morris

 

 

Title: Secretary

 

 

 

 

SHUSTER LABORATORIES, INC.,

 

 

 

 

 by

 

 

 

 

 

 

/s/ Barry A. Morris

 

 

Name: Barry A. Morris

 

 

Title: Secretary

 

 

 

 

SUPPLY CHAIN CONSULTING
SERVICES CORPORATION,

 

 

 

 

 by

 

 

 

 

 

 

/s/ Thomas D. Vitro

 

 

Name: Thomas D. Vitro

 

 

Title: Assistant Secretary

 

 

 

 

SPECIALIZED TECHNOLOGY
RESOURCES (FLORIDA), INC.,

 

 

 

 

 by

 

 

 

 

 

 

/s/ Barry A. Morris

 

 

Name: Barry A. Morris

 

 

Title: Secretary

 

 

 

 

STR MATERIALS SCIENCE, INC.,

 

 

 

 

 by

 

 

 

 

 

 

/s/ Barry A. Morris

 

 

Name: Barry A. Morris

 

 

Title: Secretary

 

[Second Lien Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as Collateral Agent,

 

 

 

 

 by

 

 

 

 

 

 

/s/ Rianka Mohan

 

 

Name: RIANKA MOHAN

 

 

Title: VICE PRESIDENT

 

 

 

 

 

 

 

 by

 

 

 

 

 

 

/s/ James Neira

 

 

Name: JAMES NEIRA

 

 

Title: ASSOCIATE

 

[Second Lien Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------
